885 F.2d 871
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bonnie J. HUFFMAN, Plaintiff-Appellant,v.YOUNGSTOWN STATE UNIVERSITY, Defendant-Appellee.
No. 89-3044.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1989.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and JULIA S. GIBBONS*, District Judge.
PER CURIAM:


1
Plaintiff Bonnie J. Huffman, who was formerly employed as a part-time professor by defendant Youngstown State University, appeals from the summary judgment of the district court dismissing her sex and age discrimination complaint.  The district court held that her claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., was time barred;  that her claim under the Age Discrimination in Employment Act of 1967, 29 U.S.C. Sec. 621 et seq. was barred for failure to state a proper charge;  and that her retaliation and continuing violation arguments each failed to state a claim upon which relief could be granted.


2
Having carefully considered the record on appeal, as well as the briefs and oral arguments of the parties, we are unable to say that the district court erred in granting summary judgment in favor of the defendant.  Thus, upon the reasoning posited by the Honorable Alice M. Batchelder, U.S. District Judge for the Northern District of Ohio, in her Memorandum of Decision, dated December 7, 1988, the order of the district court is hereby AFFIRMED.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation